         Case 5:19-cv-00834-DAE Document 26 Filed 02/20/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                                )
                                                  )
       Plaintiff,                                 )   Civil Case No. 5:19-cv-00834-DAE
                                                  )
v.                                                )
                                                  )
JOHN DOE infringer using                          )
IP address 70.121.72.191,                         )
                                                  )
       Defendant.                                 )
                                                  )

                                      STATUS REPORT

       Pursuant to this Court’s Order dated October 15, 2019, Plaintiff is required to provide this

Court with a status on of case. At this time, Plaintiff reports it received the ISP’s response on or

about October 23, 2019. Upon receipt of the subscriber’s identifying information, Plaintiff

conducted a thorough investigation and determined that a good faith basis exists to name the

subscriber as the defendant infringer. By agreement of the parties, though counsel, Defendant

accepted service of the Summons and Complaint and the parties agreed to a deadline for Defendant

to file the Answer. On December 19, 2019, Defendant filed his Answer and Counterclaims

[CM/ECF 14]. On January 7, 2020, Plaintiff filed a motion to strike Defendant’s affirmative

defenses [CM/ECF 16]. On January 7, 2020, Plaintiff also filed a motion to dismiss Defendant’s

counterclaims [CM/ECF 17]. Defendant filed his response to Plaintiff’s motion to dismiss on

January 21, 2020 [CM/ECF 23]. Defendant also filed his response to Plaintiff’s motion to strike

his affirmative defenses on January 21, 2020 [CM/ECF 24]. Pursuant to the Court’s Scheduling

Order [CM/ECF 25], on February 10, 2020, Plaintiff sent a written offer of settlement to

Defendant. At this time, the Plaintiff and Defendant are moving forward with the litigation.




                                                 1
         Case 5:19-cv-00834-DAE Document 26 Filed 02/20/20 Page 2 of 2




Dated: February 20, 2020

                                                   Respectfully submitted,

                                                   By: /s/ Paul S. Beik
                                                   Paul S. Beik
                                                   W.D. Tex. ID No.
                                                   Texas Bar No. 24054444
                                                   BEIK LAW FIRM, PLLC
                                                   8100 Washington Ave., Suite 1000
                                                   Houston, TX 77007
                                                   T: 713-869-6975
                                                   F: 713-868-2262
                                                   E-mail: paul@beiklaw.com
                                                   ATTORNEY FOR PLAINTIFF


                                CERTIFICATE OF SERVICE
       I hereby certify that, on February 20, 2020 I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                                   By: /s/ Paul S. Beik
                                                   PAUL S. BEIK




                                               2
